ORDER
The Court having considered the motion for reconsideration filed in the above entitled case, it is this 9th day of May, 1991
ORDERED, by the Court of Appeals of Maryland, that the motion be, and it is hereby, denied. As made clear in the opinion in this case [322 Md. 285, 587 A.2d 485 (1991) ],
“[t]he case is before us on appeal from an order of the Circuit Court for Montgomery County dismissing the plaintiffs complaint. Therefore, for purposes of this appeal, the allegations of the complaint must be accepted as true.”
Like other cases involving appellate reversal of dismissals based on the allegations of the complaint and the inferences therefrom viewed most favorably for the plaintiff (e.g., Sawyer v. Humphries, 322 Md. 247, 587 A.2d 467 (1991)), the evidence at trial may be different from the allegations of the complaint and may lead to different results.